Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-22-00407-CR

                                  Michael HORNADAY,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 11, Bexar County, Texas
                                  Trial Court No. 637583
                        Honorable Michael Keasler, Judge Presiding

      BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RODRIGUEZ, AND JUSTICE
                              VALENZUELA

        In accordance with this court’s memorandum opinion of this date, appellant’s amended
motion to dismiss this appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P.
42.2(a).

       SIGNED November 2, 2022.


                                              _________________________________
                                              Liza A. Rodriguez, Justice